Citation Nr: 0843267	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  06-03 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for post-
operative residuals of a left knee injury prior to 
March 8, 2006, and entitlement to a rating in excess 
of 20 percent from that date.  

2.  Entitlement to service connection for right knee 
disability, claimed as secondary to the veteran's service-
connected left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel



INTRODUCTION

The veteran retired in April 1987 after more than 21 years of 
active service.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In that rating decision, the RO denied an 
increased rating for the veteran's service-connected left 
knee disability, then rated as 10 percent disabling, and also 
denied service connection for right knee disability, claimed 
as secondary to the veteran's service-connected left knee 
disability.  The veteran's disagreement with those decisions 
led to this appeal.  In November 2005, the veteran 
participated in an informal conference with a Decision Review 
Officer (DRO) at the RO.  During the course of the appeal, 
the RO granted a 20 percent rating for the service-connected 
left knee disability effective the date of a VA examination 
in March 2006.  The veteran continued his appeal.  

The issue of service connection for right knee disability, 
claimed as secondary to the veteran's service-connected left 
knee disability, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Prior to March 8, 2006, the veteran's service-connected 
post-operative residuals of a left knee injury were 
symptomatic, including medial joint line tenderness, 
effusion, and complaints of pain and occasional instability 
with diagnoses of anterior cruciate ligament insufficiency 
and internal derangement; there was no objective evidence of 
frequent episodes of locking with pain and effusion into the 
left knee joint, no subluxation, and no more than overall 
mild functional impairment of the knee.  

2.  Degenerative arthritis of the left knee has been 
recognized, and as of examination on March 3, 2005, showed 
pain at 80 degrees of flexion of the left knee; subsequently 
there has continued to be painful limited motion.  

3.  From March 8, 2006, in addition to limitation of motion, 
the veteran's service-connected post-operative residuals of a 
left knee injury have been manifested primarily by tenderness 
all around the knee, crepitus, and mild instability and 
slight incoordination with falling once a week, resulting in 
no more than overall moderate functional impairment of the 
left knee



CONCLUSIONS OF LAW

1.  Prior to March 8, 2006, the criteria for a rating in 
excess of 10 percent for the veteran's service-connected 
postoperative residuals of a left knee injury were not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 38 C.F.R. 
§§ 4.3, 4.7, 4.71a, Diagnostic Codes 5257, 5258 (2008).  

2.  From March 3, 2005, the criteria for a separate 
10 percent rating, but no higher, have been met for arthritis 
with limitation of motion of the left knee.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2008); 
VAOPGCPREC 23-97; VAOPGCREC 9-98; VAOPGCPREC 9-04.  

3.  From March 8, 2006, the criteria for a rating in excess 
of 20 percent for the veteran's service-connected 
postoperative residuals of a left knee injury have not been 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Codes 5257, 5258 
(2008).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify and assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim, what information and 
evidence VA will obtain, and what information and evidence 
the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

These notice requirements apply to all five elements of a 
service connection claim: veteran status; existence of a 
disability; a connection between the veteran's service and 
the disability; degree of disability; and the effective date 
of any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

The veteran filed his increased rating claim for his service-
connected left knee disability in December 2004.  

With regard to increased evaluation claims, the United States 
Court of Appeals for Veterans Claims (Court) has found that, 
at a minimum, adequate section 5103(a) notice requires that 
VA notify the claimant that to substantiate an increased 
rating claim:  (1) the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increased in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation. Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

In this case, in a letter dated in January 2005, prior to the 
initial adjudication of the increased rating claim, the RO 
notified the veteran it was working on his claim concerning 
increased rating for his left knee disability and told him 
that to establish increased evaluations, the evidence must 
show that his service-connected condition had gotten worse.  
The RO notified the veteran that he could submit evidence 
showing his left knee disability had increased in severity.  
The RO explained that this evidence could be a statement from 
his doctor, containing physical and clinical findings, the 
results of laboratory tests, and the dates of examinations 
and tests.  The RO told the veteran that he could also submit 
statements form other individuals who are able to describe 
from their knowledge and personal observations in what manner 
his disability had become worse.  The RO requested that the 
veteran furnish the dates and location of treatment if he had 
recently received treatment at a VA facility or treatment 
authorized by VA; the RO explained that it would then obtain 
the reports of such treatment.  In addition, the RO told the 
veteran that if he had not recently been examined or treated 
by a doctor and he was unable to submit other evidence of 
increased disability, he could submit his own statement 
describing his symptoms, their frequency and severity, and 
additional disablement caused by his disability.  

In addition, in a March 2006 letter to the veteran, the RO 
discussed the assignment of disability ratings and effective 
dates.  The RO explained that depending on the disability 
involved, it would assign a rating from 0 percent to as  much 
as 100 percent and that VA uses a schedule for evaluating 
disabilities that is published as title 38 Code of Federal 
Regulations, Part 4.  The RO explained that in determining 
the disability rating it considered evidence of the nature 
and symptoms of the condition, severity and duration of the 
symptoms, and impact of the condition and its symptoms on 
employment.  The RO told the veteran that if he had any 
information or evidence that he had not previously told VA 
about or had not submitted, and that information or evidence 
concerned the level of his disability, he should submit it or 
tell VA about it.  The RO stated that examples of evidence 
the veteran should identify included:  information about on-
going treatment records, including VA or other federal 
treatment records he had not previously told VA about; recent 
Social Security Administration determination; statement from 
employers as to job performance, lost time, or other 
information regarding how his condition affects his ability 
to work; or statements discussing his disability symptoms 
from people who have witnessed how they affect him.  The RO 
reiterated that it would get any federal records he told VA 
about and that while he was responsible for getting any 
private records he identified, the RO would try to help him 
if he requested the RO to do so.  In the same letter, the RO 
described the kind of evidence considered in determining an 
effective date and provided examples of the evidence the 
veteran should identify or provide.  

The Board is aware that the January 2005 and March 2006 VA 
letters do not contain the level of specificity set forth in 
Vazquez-Flores.  The Board finds, however, that any notice 
error was not prejudicial because review of the record 
demonstrates that the veteran was provided with information 
sufficient for a reasonable person to have understood what is 
necessary to substantiate his increased rating claim.  In 
this regard, the contents of both letters provided the 
veteran notice of what the evidence must show, the types of 
evidence he should provide and what evidence he should 
obtain.  The January 2006 statement of the case explained the 
criteria for the next higher disability rating available for 
the veteran's left knee disability and provided him with the 
applicable regulations relating to disability ratings.  The 
veteran had the opportunity to respond to all this 
information, the claim was subsequently readjudicated by the 
RO, and the issued subsequent supplemental statements of the 
case in April 2006, June 2006, and January 2007.  Moreover, 
the veteran had representation throughout the adjudication of 
his claims, which is a factor that may be considered by the 
Board.  See Overton v. Nicholson, 20 Vet. App. 427, 438.  
Based on the foregoing, the Board finds that a reasonable 
person would have understood from the information that the RO 
provided to the veteran what was necessary to substantiate 
his increased rating claim and concludes that he had a 
meaningful opportunity to participate in the adjudication of 
his claim such that the essential fairness of the 
adjudication was not affected.  See Sanders v. Nicholson, 487 
F.3d 881, 889 (Fed. Cir. 2007).  

As to the duty to assist, private treatment records 
identified by the veteran have been obtained, and he has been 
provided VA examinations pertinent to his claim.  As noted in 
the Introduction, the veteran participated in an informal DRO 
conference in November 2005.  The appeal was certified to the 
Board in April 2007.  In May 2007 the veteran submitted 
additional evidence to the Board, and in accordance with 
38 C.F.R. § 20.1304, his representative waived consideration 
of that evidence by the RO.  The veteran has not indicated 
that he has or knows of any additional information or 
evidence pertaining to his claim.  

Based on the foregoing, the Board finds that the VA fulfilled 
its duties to notify and to assist the veteran relative to 
the claim decided here, and thus, no additional assistance or 
notification is required.  The veteran has suffered no 
prejudice that would warrant a remand, and his procedural 
rights have not been abridged.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  

Increased ratings-in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  Separate diagnostic codes identify 
the various disabilities.  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and the residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321(a), 4.1 (2008).  Ratings for service-
connected disabilities are determined by comparing the 
symptoms the veteran is presently experiencing with the 
various criteria set forth in the Rating Schedule.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2008) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability at issue.  The Board has 
found nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2008).  Any reasonable doubt regarding the degree of 
disability is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (2008).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In deciding the veteran's claim, the Board has considered the 
determinations in Fenderson v. West, 12 Vet. App. 119 (1999) 
and Hart v. Mansfield, 21 Vet. App. 505 (2007) and whether 
the veteran is entitled to an increased evaluation for 
separate periods based on the facts found during the appeal 
period.  In Fenderson, the Court held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson, 12 Vet. App. at 126.  
Hart appears to extend Fenderson to all increased evaluation 
claims.  

Background

Service medical records show that the veteran was in a 
motorcycle accident in March 1986.  Emergency room records 
show that the veteran reported he had fallen off his 
motorcycle and struck his left knee.  An X-ray on that date 
showed mild degenerative changes of the left knee.  A week 
later he was admitted to the hospital for arthroscopic 
examination and possible ligament repair.  During 
hospitalization, the veteran underwent examination under 
anesthesia, arthroscopy of the left knee with debridement of 
the anterior cruciate ligament and partial lateral 
menisectomy, arthroscopy, left knee, with posterio-medial 
capsular advancement.  The discharge diagnosis was torn 
anterior cruciate ligament and lateral meniscus, left knee.  
Thereafter, the veteran received physical therapy from late 
March 1986 to mid-August 1986.  At the veteran's service 
retirement examination in September 1986, there was full 
range of motion of the left knee; the examiner stated the 
veteran had pain and difficulty squatting due to pain.  
Anterior drawer sign was positive.  

The veteran filed his left knee service connection claim in 
May 1987, and in a rating decision dated in June 1987, the RO 
granted service connection for status post operative left 
knee injury with a 10 percent rating from May 1987.  The next 
correspondence from the veteran concerning his left knee was 
received at the RO in December 2004 when the veteran filed 
his increased rating claim.  

The veteran has submitted a variety of private medical 
records, with the earliest dated in 1995.  A record entry in 
August 1995 noted a history of bilateral knee surgeries with 
pain off and on, with reports of morning stiffness.  Knee 
examination was negative, except for surgical scars.  The 
assessment was question of early degenerative joint disease.  
Records from Robert Lilli, M.D., include an entry in 
September 1997 to the effect that the veteran was taking 
Naprosyn for arthritis in the knees.  In August 1998, the 
veteran complained of stiffness in his knees in the morning.  
On examination of the knees, there was full range of motion, 
with no swelling.  At an office visit in August 2001, the 
veteran gave a history of ligament damage repair on the left 
knee in 1986 and arthroscopic surgery of the right knee 
in 1991.  

In November 2003, the veteran complained of pain in the right 
knee for the past three months and pain behind the left knee 
for the past month.  The veteran gave a history of having had 
torn ligaments in the left knee in 1986 and arthroscopic 
surgery on the right knee in 1991.  The physician did not 
report findings relative to the left knee.  He prescribed a 
trial of Vioxx.  In January 2004, the veteran reported that 
Vioxx had not helped his bilateral knee pain.  The veteran 
said he felt his knees became swollen at times, and he 
reported it was difficult to get up and down and that his 
knees became stiff after sitting.  On examination of the left 
knee, range of motion was "OK."  There was no effusion, 
crepitus, or joint line tenderness, and there was negative 
pivot shift.  

Dr. Lilli ordered knee X-rays in January 2004, and X-ray of 
the left knee demonstrated a small bony density medial to the 
medial condyle of the distal left femur.  The radiologist 
said this may be secondary to previous trauma or represent a 
small ostochondral body.  In February 2004, Dr. Lilli 
referred the veteran to Tracy Rukab, M.D., an orthopedic 
surgeon.  

At the February 2004 consultation visit with Dr. Rukab, the 
veteran gave a history of a motorcycle accident in 1986 in 
which he injured his left knee and had ligament 
reconstruction.  He reported that since then, his left knee 
bothered him off and on.  He denied swelling in his left 
knee.  On examination of the left knee, there was medial 
joint line tenderness.  Lachman's was positive.  There was no 
instability to varus or valgus stress.  Dr. Rukab said that 
radiographs showed some very mild degenerative changes but no 
joint space narrowing.  The assessment was left knee chronic 
ACL (anterior cruciate ligament) insufficiency.  In 
March 2004, the veteran reported that his left knee gave out 
occasionally and that he had episodes of soreness in that 
knee.  In May 2004, the veteran said that his left knee 
seemed to be hurting more recently.  He reported that he had 
occasional episodes of giving out as well, but the pain 
seemed to be the predominant problem.  Dr. Rukab said the 
veteran had arthritic changes in the left knee and although 
the instability in the left knee could be treated with an ACL 
reconstruction, he might continue to have pain secondary to 
the arthritis.  Exercise and Naproxen were prescribed.  

When the veteran saw Dr. Rukab in June 2004, he reported that 
going down stairs was a little uncomfortable in the left knee 
and he tended to have pain when he squatted.  On physical 
examination of the left knee, there was medial joint 
tenderness with positive flexion McMurray's and positive 
Lachman's.  The physician ordered a magnetic resonance 
imaging (MRI) study, and in an August 2004 note, Dr. Rukab 
noted that the MRI of the left knee showed there were some 
ACL fibers intact distally, though they were difficult to 
visualize proximally.  There was increased signal, and there 
was obscuring in the posterior horn of the medial meniscus, 
which the physician said indicated a tear.  In 
September 2004, the veteran reported that both knees were 
still painful and sometimes one was worse than the other.  He 
reported medial pain as well as popping, catching, and 
swelling.  When questioned about instability of the left 
knee, the veteran did not feel he had any true instability 
episodes to his knowledge, but the physician noted the 
veteran did not engage in any cutting type activities, and 
mainly did bicycling and walking.  On examination, the 
veteran had small effusions, medial joint line tenderness, 
and positive flexion McMurray's, bilaterally.  There was a 
positive Lachman's on the left, and range of motion from 0 to 
135 degrees.  

Dr. Rukab performed surgery on both knees in September 2004.  
On the left knee, the physician performed an arthroscopy with 
partial medial menisectomy.  The preoperative and 
postoperative diagnoses were left knee medial meniscus tear 
and left chronic ACL insufficiency.  At a follow-up office 
visit in October 2004, there were small effusions and a well-
healed incision.  There was motion from 0 to 125 degrees.  
The plan was to advance activity and begin physical therapy.  

In a letter dated in November 2004, Dr. Rukab noted that the 
veteran had reported his left knee pain started after a 
motorcycle accident in 1986 with a subsequent ligament 
reconstruction.  Dr. Rukab said that recent MRIs had shown 
medial meniscus tears in both knees as well as an ACL tear 
over the left knee.  The physician said the left knee 
arthroscopy in September 2004 revealed a chronic ACL tear as 
well as a medial meniscus tear, and partial menisectomy was 
performed.  Dr. Rukab said it had been decided prior to that 
to not reconstruct the ACL ligament given the veteran's age 
and the fact that he did not seem to be having frequent 
instability episodes.  Dr. Rukab said that given the 
veteran's history, his exam, MRI, and surgical findings, his 
left knee medial meniscus tear was likely due to the initial 
ACL tear he sustained by history during the motorcycle 
accident.   

At a December 2004 office visit to Dr. Rukab, the veteran 
said his knees were doing well.  He reported he had some 
occasional pain when he went upstairs, but otherwise had no 
symptoms.  On examination, there was full motion of both 
knees with no effusions and no tenderness.  McMurray's tests 
were negative.  

At a VA examination in March 2005, the veteran reported he 
had pain both in the front and posterior aspect of the left 
knee, which was worse with kneeling, stooping, and squatting.  
He reported occasional swelling, but said the left knee did 
not lock.  The veteran also reported he did not miss work or 
use any assistive device relative to his left knee.  The 
veteran did not report increased limitation with flare-ups or 
repetitive motion.  On physical examination, the veteran 
walked with a normal gait.  The veteran could flex the left 
knee 80 degrees without pain.  The physician said the 
cruciate and collateral ligaments appeared to be intact, and 
Lachman's and McMurray's were negative.  Relative to the left 
knee, the impression was internal derangement of the left 
knee, tear of the left anterior cruciate ligament, medial and 
lateral partial menisectomy, and degenerative arthritis.  In 
a March 2005 VA X-ray report, the radiologist reported mild 
osteoarthritic changes in the left knee, including mild 
medial space joint narrowing and mild marginal spur formation 
in the patella.  

In a letter dated in August 2005, Dr. Lilli stated that at 
that time the veteran continued to experience pain in his 
knees during walking, bending, squatting, or kneeling.  He 
said the veteran also reported his knees gave out on him very 
easily causing him to stumble.  

In early March 2006, the veteran reported to Dr. Rukab that 
his knees had become progressively painful over the last few 
months.  The veteran said he did well initially after surgery 
but in the last couple of months, his knees had been more 
painful and he was using a cane at times.  He said it hurt 
when he walked or stood for long periods or when he squatted 
or knelt.  He also reported some mild swelling.  He reported 
some questionable giving-way episodes in which he said it 
felt as though his knees were buckling.  On examination of 
the knees, the veteran had mild medial joint line tenderness.  
McMurray's was negative, and ligaments were stable.  Dr. 
Rukab said X-rays showed some very mild sclerosis of the 
medial tibial plateau and possibly some mild joint space 
narrowing medially.  The assessment was mild osteoarthritis 
in the medial compartment.  Synvisc injections were 
discussed.  

At a VA examination in March 2006, the physician noted the 
veteran had a history of having sustained trauma to his left 
knee in a motorcycle accident in 1986 followed by a scoping 
procedure with ACL debridement and a lateral meniscus 
resection.  He noted that the veteran had another operation 
of the left knee in September 2004 with meniscus repair, 
which the veteran reported diminished his symptoms for just 
two months.  The veteran said he again had recurrent knee 
pain, which he described as an 8 on a scale of 10 at rest, 
going up to 9 with activity.  He reported the knee was 
aggravated by standing 5 minutes, walking two blocks, going 
up and down stairs, lifting 20 pounds, or driving 45 minutes.  
The veteran reported that his knee gave away about four times 
a week and he said he intermittently used a Velcro brace on 
the knee.  He said he had been using a cane for a year.  The 
veteran reported that X-rays taken a week earlier by his 
private physician showed advanced degenerative changes and 
that she felt that the only additional thing that could be 
done was knee replacement.  

March 2006 VA examination of the left knee showed a well-
healed 10 cm angular scar about the medial aspect of the 
knee.  There was pain with flexion at 120 degrees that ended 
at 125 degrees.  There was slight crepitus with flexion, and 
there was tenderness all the way around the knee.  Lachman's 
test was positive.  The impression was degenerative joint 
disease of the left knee, status post operative times two, 
the last being in September 2004 with continued left knee 
pain, moderate disability with progression.  The physician 
said there was no additional limitation following repetitive 
use and no additional limitation during flare-up.  He said 
there was mild instability of the left knee.  The physician 
said the left knee showed painful motion, no weakness, and no 
fatigability.  He said there was slight incoordination with 
falling once a week.  The plan was to order an MRI, which was 
done two days later.  It showed a complex tear of the 
posterior limb of the medial meniscus.  The radiologist said 
the bony architecture appeared normal.  

Additional records from Dr. Rukab show that in July 2006, the 
veteran reported his knees were still painful and gave out at 
times.  He was using a cane and reported he walked quite a 
bit at work.  On examination, there was medial joint line 
tenderness, and the assessment was mild osteoarthritis, 
bilateral knees.  The veteran received a Synvisc injection in 
each knee.  A week later the veteran reported his knees were 
doing about the same, and he was again given a Synvisc 
injection in each knee.  A month later, in August 2006, the 
veteran reported his knees were doing about 40 to 50 percent 
better since the Synvisc injections.  He reported they still 
hurt when he knelt and when he walked a lot.  On examination, 
range of motion was from 0 to 120 degrees, and there was some 
medial joint line tenderness.  The physician recommended that 
the veteran try not to kneel or do deep squats given his 
arthritis.  Dr. Rukab said they discussed knee replacement 
and she said that at some point she thought he would need 
that, but hopefully that was a couple of years down the line.  

Analysis

As noted above, service connection has been in effect for the 
veteran's post-operative left knee injury since 1987 with a 
10 percent rating, and the RO denied an increased rating in 
its April 2005 rating decision.  During the course of the 
appeal, the RO granted a 20 percent rating effective in 
March 2006, and the veteran continued his appeal.  The Board 
will address the matter of entitlement to a rating in excess 
of 10 percent prior to March 8, 2006, and entitlement to a 
rating in excess of 20 percent from that date.  

Review of the record shows that the RO has rated the 
veteran's service-connected post-operative left knee injury 
as analogous to other impairment of the knee under Diagnostic 
Code 5257 as there is no diagnostic code specific to meniscal 
and ligamentous impairments.  See 38 C.F.R. § 4.20 
(pertaining to analogous ratings).  

Diagnostic Code 5257 evaluates slight knee impairment 
manifested by recurrent subluxation or lateral instability as 
10 percent disabling, moderate knee impairment as 20 percent 
disabling, and severe knee impairment as 30 percent 
disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

The Board additionally notes that under the Rating Schedule, 
degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
38 C.F.R. § 4.71a, Diagnostic Code 5003; see Degmetich v 
Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Id.  

The normal range of motion of the knee is zero degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II (2008).  

Diagnostic Codes 5260 and 5261 set forth rating criteria for 
limitation of motion of the leg.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.  With respect to limitation of 
leg flexion, Diagnostic Code 5260 allows a zero percent 
rating for flexion limited to 60 degrees, 10 percent for 
flexion limited to 45 degrees, 20 percent for flexion limited 
to 30 degrees, and a maximum of 30 percent for flexion 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.  

Diagnostic Code 5261, which governs limitation of leg 
extension, provides a zero percent rating for extension 
limited to 5 degrees, 10 percent for extension limited 
to 10 degrees, 20 percent for a limitation to 15 degrees, 
30 percent for a limitation to 20 degrees, 40 percent for 
extension limited to 30 degrees, and a maximum of 50 percent 
for a limitation to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261. 

Separate ratings under Diagnostic Code 5260 and Diagnostic 
Code 5261 may be assigned for disability of the same joint.  
See VAOPGCPREC 9-04.  

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
Court has emphasized that when assigning a disability rating, 
it is necessary to consider functional loss due to flare-ups, 
fatigability, incoordination, and pain on motion.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

In VAOPGCPREC 23-97, the VA General Counsel stated that when 
a knee disorder is rated under Diagnostic Code 5257 and a 
veteran also has limitation of knee motion that at least 
meets the criteria for a zero percent evaluation under 
Diagnostic Code 5260 or 5261, separate evaluations may be 
assigned for arthritis with limitation of motion and for 
instability.  The VA General Counsel further stated that if a 
veteran does not meet the criteria for a zero percent rating 
under either Diagnostic Code 5260 or 5261, there is no 
additional disability for which a separate rating for 
arthritis may be assigned. VAOPGCPREC 23-97.  In subsequent 
opinion, it was held that a separate rating for arthritis 
could also be based on X-ray findings and painful motion 
under 38 C.F.R. § 4.59.  See VAOPGCREC 9-98.  

Based on review of the record, the Board finds that prior to 
March 8, 2006, the veteran's service-connected post-operative 
left knee injury, was symptomatic, including medial joint 
line tenderness, effusion, and complaints of pain and 
occasional instability, with diagnoses of anterior cruciate 
ligament insufficiency and internal derangement.  
Degenerative arthritis was recognized, and as of March 2005, 
examination showed pain at 80 degrees of flexion.  Prior to 
March 2006, there was no objective evidence of frequent 
episodes of locking with pain and effusion into the left knee 
joint, and there were no findings of subluxation.  For this 
period, the Board finds that the evidence demonstrates no 
more than overall mild functional impairment of the left 
knee, and concludes that no more than the currently assigned 
10 percent rating is warranted under Diagnostic Code 5257.  

In making this determination, the Board finds that because 
Diagnostic Code 5257 is not predicated on loss of range of 
motion, 38 C.F.R. §§ 4.40 and 4.45, as interpreted in DeLuca 
v. Brown, 8 Vet. App. 202 (1995) do not apply.  Johnson v. 
Brown, 9 Vet. App. 7, 9 (1996).  The Board has also 
considered the alternative possibility of a rating by analogy 
under Diagnostic Code 5258, which pertains to dislocation of 
the semilunar cartilage.  38 C.F.R. § 4.71a Diagnostic Code 
5258.  A 20 percent rating may be assigned under that code 
where there is dislocation of the semilunar cartilage with 
frequent episodes of "locking," pain, and effusion into the 
joint.  Although there is evidence of effusion and pain, the 
veteran has not complained of locking, nor has there any 
evidence of such on examination.  In the absence of frequent 
episodes of locking, the Board finds that Diagnostic Code 
5258 is not applicable here.  

As noted above, separate ratings may be assigned for knee 
disability under Diagnostic Codes 5257 where there is X-ray 
evidence of arthritis in addition to recurrent subluxation or 
lateral instability.  See generally VAOPGCPREC 23-97 and 
VAOPGCPREC 9-98.  On review of the evidence in its entirety, 
the service medical records include X-ray evidence of 
degenerative changes of the left knee as of the time of the 
motorcycle accident in 1986.  Based on this, it is the 
Board's judgment that it is appropriate to consider arthritic 
changes of the left knee in rating his service-connected 
disability.  During the appeal period, both private and VA 
X-rays showed degenerative arthritis of the left knee.  Thus, 
in addition to the existing evaluation for instability under 
Diagnostic Code 5257, a separate rating under Diagnostic Code 
5003 may be assigned for evidence of limitation of motion of 
the knee.  

In this regard, at the March 5, 2005, VA examination, the 
physician specifically noted there were degenerative changes 
of the left knee and found pain at 80 degrees of flexion of 
the left knee.  The physician said there was extension to 
0 degrees, and made no comment about pain limiting extension.  
Even with consideration of additional impairment in flexion 
imposed by pain, flexion limited to 80 degrees does not 
warrant even a noncompensable rating under Diagnostic 
Code 5260, and there is no competent evidence of additional 
functional impairment of the left knee due to excess 
fatigability, weakness, incoordination, or any other symptom.  

Although the demonstrated limitation of motion of the left 
knee as of March 2005 does not approximate that required for 
a compensable rating under the limitation of motion codes, 
from that time the veteran continued to complain of painful 
motion, and the VA physician who conducted the March 3, 2005, 
VA examination related motion impairment at least in part to 
arthritis.  This is consistent with a 10 percent rating for 
left knee arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5003; VAOPGCPREC 23-97.  See also Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991).  On that basis, separate 
10 percent rating for arthritis of the right knee may be 
assigned for the period from March 3, 2005.  

As for whether the veteran is entitled to a rating in excess 
of 20 percent for his left knee disability from March 8, 
2006, review of the record shows that at the examination on 
that date, there was pain with flexion at 120 degrees of 
flexion, and flexion ended at 125 degrees.  Although this 
indicates improvement in the veteran's ability to flex his 
left knee as compared to March 2005, there continued to be 
less than full range of motion with painful motion 
demonstrated on examination, and the Board finds that this 
continues to support a separate 10 percent rating for left 
knee arthritis.  

The question that remains is whether a rating in excess of 
20 percent may be assigned under Diagnostic Code 5257 from 
March 8, 2006.  From that date, the evidence shows that in 
addition to limitation of motion, examination revealed 
tenderness all around the knee, crepitus, and there was mild 
instability and slight incoordination with falling once a 
week.  Although the examiner described moderate disability 
with progression, the Board finds that since that date the 
evidence shows no more than overall moderate functional 
impairment of the left knee.  The Board acknowledges it has 
been noted that the veteran has been using a cane and knee 
brace intermittently.  It is, however, the judgment of the 
Board that the newly assigned 10 percent rating for arthritis 
with pain along with the previously assigned 20 percent 
rating for other left knee impairment from March 8, 2006, 
take into account significant functional impairment.  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against a schedular rating 
in excess of 10 percent for instability or other impairment 
of the left knee prior to March 8, 2006, and that the 
preponderance of the evidence is against a schedular rating 
in excess of 20 percent for instability or other impairment 
of the left knee from that date, and the benefit of the doubt 
doctrine is not for application as to that aspect of the 
claim.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  The evidence does, however, support the 
assignment of a separate 10 percent rating for arthritis with 
limitation of motion of the left knee from March 3, 2005, the 
date of the examination at which the VA examiner associated 
limited painful motion with the veteran's left knee 
degenerative arthritis.  38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 5260, 
5261; VAOPCGPREC 9-98; VAOPGCPREC 9-04.  


ORDER

A rating in excess of 10 percent for the veteran's service-
connected post-operative residuals of a left knee injury 
prior to March 8, 2006, is denied.  

A rating in excess of 20 percent from March 8, 2006, for the 
veteran's service-connected post-operative residuals of a 
left knee injury is denied.  

A separate 10 percent rating for arthritis with limitation of 
motion of the left knee is granted from March 3, 2005, 
subject to the governing law pertaining to the payment of 
monetary benefits.  


REMAND

The remaining issue on appeal is entitlement to service 
connection for right knee disability, claimed as secondary to 
the veteran's service-connected left knee disability.  The 
veteran contends that from the time of his motorcycle 
accident in service he has had problems with his left knee, 
and that those problems resulted in an altered gait pattern 
that put stress on his right knee, resulting in his right 
knee disability.  Medical records include a history of right 
knee surgery in 1991.  The claims file does not include 
medical records pertaining to that surgery or records of 
right knee treatment prior to that time.  As such records 
could be pertinent to the claim, the veteran should be 
requested to provide those records or provide appropriate 
release authorizations so that VA can attempt to obtain them.  

The claims file currently includes conflicting medical 
opinions regarding the etiology of the veteran's right knee 
disability, with a VA examiner in March 2005 opining that the 
right knee disability is secondary to normal wear and tear of 
daily activities and the veteran's private physician saying 
that most likely as not the veteran's right knee suffered 
increased wear and tear due to increased work load placed on 
it while the veteran was undergoing major surgery on the left 
knee.  It is the judgment of the Board that an additional 
examination and medical opinion would facilitate its 
decision.  The examiner should be requested to provide a 
specific opinion as to whether the veteran's right knee 
disability was caused or chronically worsened by his service-
connected left knee disability.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request that 
he provide the names, addresses, and 
approximate dates of treatment for all 
health care providers from which he 
received treatment before and after his 
right knee surgery in 1991 along with 
identification of records pertaining to 
the surgery itself.  With appropriate 
release authorization from the veteran, 
take action to obtain medical records 
identified by the veteran and associate 
them with the claims file. 

2.  Then, arrange for a VA orthopedic 
examination of the veteran to determine 
the nature and etiology of the veteran's 
right knee disability.  All indicated 
studies should be performed.  After 
examination of the veteran and review of 
the entire record, the examiner is 
requested to provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or higher) that 
the veteran's right knee disability was 
caused or chronically worsened by his 
service-connected left knee disability.  

An explanation of the rationale for each 
opinion should be included in the 
examination report.  

The claims file must be provided to the 
examiner and that it was available for 
review should be noted in the examination 
report.  

3.  After completion of any other 
development indicated by the state of the 
record, readjudicate entitlement to 
service connection for right knee 
disability, claimed as secondary to the 
veteran's service-connected left knee 
disability.  If the benefit sought on 
appeal remains denied, issue an 
appropriate supplemental statement of the 
case and provide the veteran and his 
representative an opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


